DETAILED ACTION
Preliminary Amendment
The present Office Action is based upon the original patent application filed on August 02, 2019 as modified by the preliminary amendment filed on August 02, 2019. Claims 1-9 and 14-25 are now pending in the present application.
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-9, drawn to a range digitization for converting a repeating analog input signal into a time series of digital amplitude values including plurality of samplers to sample input signal with a threshold signal, classified in G01S7/2922.
II. Claims 14-25, drawn to a range digitization for converting a repeating analog input signal into a time series of digital amplitude values including a plurality of clocked comparators being arranged to output sampling signal, classified in G01S7/2927.
The inventions are independent or distinct, each from the other because:
	Inventions I and II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, the invention of group I as claimed comparison of the input signal with the threshold signal and  sampling and holding its input signal upon receipt of a trigger signal and output from the sampler .
	The two inventions have mutually exclusive features as stated, can have material different design, mode of operation, function, or effect, and do not overlap in scope due to the mutually exclusive features.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
	The examiner has required restriction between product or process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
	Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or no statutory double patenting rejections over the claims of the instant application.
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY X PHAM whose telephone number is (571)270-7115. The examiner can normally be reached Mon-Fri: 8:30-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TIMOTHY X PHAM/Primary Examiner, Art Unit 3648